DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice of Correction
Correct dependency of rejoined claims 24-26.

Election/Restrictions
Claims 9, 11, 13-18, 21, 24-26 were withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/14/20.  As the restricted claims are being rejoined due to the allowance of generic claim(s).
Claim 1 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11-12, directed to non-elected species previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  Claim 1 is generic to this species restriction thus these claims are rejoined.
Because these claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 7/13/20 of this species requirement is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Randolph Huis (registration 34,626) on 4/18/22 and follow up voicemail on 4/20/22 indicating Applicant agreed to amendment of the claims and the rejoined of claims 9, 11, 13-18, 21, 24-26 and canceling claims 3, 5, 6, for not reading on the current allowable subject matter and/or having various 112 matter, and correcting dependency due to these amendments.  

3. (Cancelled)

4. (Currently Amended) The method as claimed in claim 1, wherein

5. (Cancelled)

6. (Cancelled)

11. (Currently Amended) The method as claimed in claim 1, further comprising providing a fluid circuit for the fluid (8), including a fluid return line (6, 16), and the fluid circuit includes thethethethe
 
14. (Currently Amended) The method as claimed in claim 11, wherein the hot-side valve (7, 17) is the hot-side reservoir (1, 11, 21) and the mechanocaloric material, and the method further comprising heating of the mechanocaloric material causing the hot-side valve (7, 17) to be opened, and the cold-side valve (8, 18) is 

24. (Currently Amended) The method of claim [[5]]1, further comprising providing a heat engine having the at least two heat exchanger units (14.1, 14.2) with the mechanocaloric material.

25. (Currently Amended) The method of claim [[6]]1, further comprising providing a heat engine having the at least two heat exchanger units (14.1, 14.2) with the mechanocaloric material.

26. (Currently Amended) The method of claim [[6]]1, wherein the alternately opening and closing of the hot-side valve (7, 17) and the cold-side valve (8, 18) with respect to one another is with an alternation frequency of between 0.1 Hz and 10 kHz.

Reason for Allowance
Claims 1, 2, 4, 7, 9, 11, 13-18, 21, 24-26 are being allowed.
The prior art does not anticipate nor render obvious the combination set forth in the independent claim 1 of a method of operating  a cyclic-process-based systems with the claimed reservoirs, heat exchanger units, and valves as claimed, specifically where the alternately opening and closing a hot-side valve and a cold-side valve with respect to one another as claimed in independent claim 1.
The closest prior art of record is Radermacher et al. (U.S. PGPub 2016/0084544), Ma et al. (U.S. PGPub 2014/0338389), and Hunt et al. (2014/0182319).
Radermacher teaches a method for operating cyclic-process-based systems (fig. 4a-4c) having a hot-side reservoir (element 402) and a cold-side reservoir (element 408) for a fluid (HTF see para. 00563) and at least one heat exchanger unit (element 404) with a mechanocaloric material (per abstract, thermoelastic modules/materials are considered mechanocaloric), the method comprising arranging the mechanocaloric material of the heat exchanger unit to be operatively connected to the fluid (per fig. 4a-4c), such that a heat transfer takes place between mechanocaloric material and fluid (per fig. 4a-4c), and transferring heat between mechanocaloric material and the fluid (per fig. 4a-4c).
The use of latent heat transfer is well known in the art (see Ma U.S. PGPub 2014/0338389 para. 0003) as the change from gas/liquid provides for a larger energy storage/conversion and thus would be obvious to one skilled in the art at the time of filing.
Hunt teaches heat transfer fluids being contained in gas-tight systems (“closed”, para. 0025).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M ATTEY whose telephone number is (571)272-7936.  The examiner can normally be reached on Monday-Thursday 8-5 and Friday 8-10 and 2-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOEL M ATTEY/Primary Examiner, Art Unit 3763